     Case 3:18-cr-03677-W Document 94 Filed 10/22/19 PageID.775 Page 1 of 4



 1 DAVID D. LESHNER
   Attorney for the United States
 2 Acting under Title 28, U.S.C. Section 515
   EMILY W. ALLEN (SBN 234961)
 3 Emily.Allen@usdoj.gov
   W. MARK CONOVER (SBN 236090)
 4 Mark.Conover@usdoj.gov
   PHILLIP L.B. HALPERN (SBN 133370)
 5 Phillip.Halpern@usdoj.gov
   Assistant United States Attorneys
 6 U.S. Attorney’s Office
   880 Front Street, Room 6293
 7 San Diego, CA 92101
   Telephone: (619) 546-6964
 8 Attorneys for Plaintiff
   United States of America
 9
   THOMAS W. MCNAMARA (SBN 127280)
10 tmcnamara@mcnamarallp.com
   LOGAN D. SMITH (SBN 212041)
11 lsmith@mcnamarallp.com
   McNamara Smith LLP
12 655 West Broadway, Suite 1600
   San Diego, California 92101
13 Telephone: (619) 269-0400
   Facsimile: (619) 269-0401
14
   Attorneys for Defendant Margaret E. Hunter
15
16                        UNITED STATES DISTRICT COURT
17                       SOUTHERN DISTRICT OF CALIFORNIA
18 UNITED STATES OF AMERICA,                  Case No. 3:18-cr-03677-W
19                Plaintiff,                  JOINT MOTION TO CONTINUE
                                              SENTENCING HEARING OF
20          v.                                DEFENDANT MARGARET E.
                                              HUNTER
21 DUNCAN D. HUNTER (1);
   MARGARET E. HUNTER (2)                     Judge:      Hon. Thomas J. Whelan
22                                            Ctrm:       3C
           Defendants.                        Current Hearing Date: December 2, 2019
23                                            Current Hearing Time: 9:00 a.m.
24
25
26
27
28
                                                       Case No. 3:18-cr-03677-W
          JOINT MOTION TO CONTINUE SENTENCING HEARING OF MARGARET HUNTER
     Case 3:18-cr-03677-W Document 94 Filed 10/22/19 PageID.776 Page 2 of 4



1           The United States of America, by and through its attorneys of record, Emily
2 Allen, Philip L.B. Halpern, and W. Mark Conover, and Defendant Margaret E.
3 Hunter, by and through her attorneys of record, Thomas W. McNamara and Logan
4 D. Smith, respectfully move on a joint basis to request a continuance of Ms.
5 Hunter’s sentencing hearing, which is currently set for December 2, 2019. The
6 parties jointly request that the Court schedule the sentencing hearing for April 6,
7 2019 at 9:00 a.m.
8           In support of this joint motion, the parties provide the following grounds:
9           1.    On June 13, 2019, during Ms. Hunter’s change of plea hearing, the
10                Court set Ms. Hunter’s sentencing hearing for September 16, 2019 at
11                9:00 a.m. (ECF No. 33);
12          2.    On August 6, 2019, the parties jointly moved to continue Ms.
13                Hunter’s sentencing hearing, so that Ms. Hunter’s sentencing hearing
14                would take place after the trial of Co-Defendant Duncan Hunter had
15                been completed in light of her ongoing cooperation obligations. (ECF
16                No. 83);
17          3.    On August 9, 2019, the Court granted the motion, finding good cause
18                for continuing Ms. Hunter’s sentencing hearing, and set the
19                sentencing hearing of Ms. Hunter for December 2, 2019 at 9:00 a.m.
20                (ECF No. 86);
21          4.    On October 7, 2019, the Court held a status hearing regarding the trial
22                date as to Co-Defendant Duncan Hunter and set his trial date for
23                January 22, 2020 (ECF No. 92);
24          5.    Counsel for the United States of America and Co-Defendant Duncan
25                Hunter have previously advised the Court that they anticipate that the
26                trial will last several weeks; and
27          6.    The parties respectfully request that Ms. Hunter’s sentencing hearing
28                be rescheduled for April 6, 2019 (or any other convenient date for the
                                        1              Case No. 3:18-cr-03677-W
          JOINT MOTION TO CONTINUE SENTENCING HEARING OF MARGARET HUNTER
     Case 3:18-cr-03677-W Document 94 Filed 10/22/19 PageID.777 Page 3 of 4



 1                Court), so that the trial and sentencing of Co-Defendant Duncan
 2                Hunter is able to be completed prior to Ms. Hunter’s sentencing
 3                hearing in light of her ongoing cooperation obligations.
 4          For the foregoing reasons, the parties respectfully request to continue the
 5 date of Ms. Hunter’s sentencing hearing to April 6, 2020 at 9:00 a.m.
 6                                           Respectfully submitted,
 7 Dated: October 22, 2019                   DAVID D. LESHNER
                                             Attorney for the United States
 8                                           Acting under Title 28, U.S.C. Section 515
 9
                                             By: /s/ Emily W. Allen
10                                             EMILY W. ALLEN
                                               Emily.Allen@usdoj.gov
11                                             W. MARK CONOVER
                                               Mark.Conover@usdoj.gov
12                                             PHILLIP L. HALPERN
                                               Phillip.Halpern@usdoj.gov
13                                             BRADLEY G. SILVERMAN
                                               Bradley.Silverman@usdoj.gov
14                                             Assistant United States Attorneys
15 Dated: October 22, 2019                   MCNAMARA SMITH LLP
16
                                             By: /s/ Logan D. Smith
17                                             LOGAN D. SMITH
                                               lsmith@mcnamarallp.com
18                                             THOMAS W. MCNAMARA
                                               tmcnamara@mcnamarallp.com
19                                             Attorneys for Defendant Margaret E.
                                               Hunter
20
21
22
23
24
25
26
27
28
                                        2              Case No. 3:18-cr-03677-W
          JOINT MOTION TO CONTINUE SENTENCING HEARING OF MARGARET HUNTER
     Case 3:18-cr-03677-W Document 94 Filed 10/22/19 PageID.778 Page 4 of 4


                              CERTIFICATE OF SERVICE
1
            I hereby certify that on the 22nd day of October, 2019, the foregoing
2     document was electronically transmitted to the Clerk’s Office using the CM/ECF
      System for filing, and for transmittal of a Notice of Electronic Filing to all
3     counsel of record who are deemed to have consented to electronic service via the
      Court’s CM/ECF system per Civil Local Rule 5.4.
4
       VIA CM/ECF                               VIA CM/ECF
5      Emily W. Allen                           Gregory A. Vega
       Phillip L.B. Halpern                     Ricardo Arias
6      Assistant U.S. Attorneys                 Philip B. Adams
       U.S. Attorney’s Office                   Seltzer Caplan McMahon Vitek
7      Southern District of California          750 B Street, Suite 2100
       880 Front Street, Room 6293              San Diego, California 92101-8177
8      San Diego, CA 92101                      Tel.: 619-685-3003
       Tel.: (619) 546-9738                     Fax: 619-685-3100
9      Emily.Allen@usdoj.gov                    vega@scmv.com; arias@scmv.com;
       Phillip.Halpern@usdoj.gov                padams@scmv.com
10     Attorneys for United States of America   Attorneys for Defendant Duncan D.
                                                Hunter
11
       VIA CM/ECF
12     Devin Burstein
       Warren & Burstein
13     501 West Broadway, Suite 240
       San Diego, Ca., 92101
14     Tel.: 619-234-4433
       db@wabulaw.com
15     Attorneys for Defendant Duncan D.
       Hunter
16
17
       /s/ Logan D. Smith
18    Logan D. Smith
      Attorneys for Defendant Margaret E. Hunter
19
20
21
22
23
24
25
26
27
28
                                                               Case No. 3:18-cv-03677-W
                                                             CERTIFICATE OF SERVICE
 Case 3:18-cr-03677-W Document 94-1 Filed 10/22/19 PageID.779 Page 1 of 1




 1 Thomas W. McNamara (SBN 127280)
   tmcnamara@mcnamarallp.com
 2 Logan D. Smith (SBN 212041)
   lsmith@mcnamarallp.com
 3 MCNAMARA SMITH LLP
   655 West Broadway, Suite 1600
 4 San Diego, California 92101
   Telephone: (619) 269-0400
 5 Facsimile: (619) 269-0401
 6 Attorneys for Defendant Margaret E. Hunter
 7
 8                             UNITED STATES DISTRICT COURT

 9                       SOUTHERN DISTRICT OF CALIFORNIA

10
11 UNITED STATES OF AMERICA,                    Case No. 3:18-cr-03677-W
12                Plaintiff,                    ACKNOWLEDGMENT OF
                                                DEFENDANT MARGARETE.
13         v.                                   HUNTER REGARDING JOINT
                                                MOTION TO CONTINUE
14 DUNCAND.HUNTER(l)                            SENTENCING HEARING
   MARGARETE. HUNTER (2)
15                                    Judge:      Hon. Thomas J. Whelan
          Defendants.                 Ctrm:       3C
16                                    Current Hearing Date: December 2,
                                      2019
17 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _____, Current Hearing Time: 9:00 a.m.

18
           I, MARGARET E. HUNTER, hereby declare the following:
19
            1.    I am aware that the parties have jointly moved to continue my
20
     sentencing hearing, currently scheduled for December 2, 2019 at 9 a.m.
21
           2.     I hereby acknowledge my responsibility to appear at Court on April 6,
22
     2019 at 9:00 a.m. or on any other date ordered by the Court for my sentencing.
23
           I declare under penalty of perjury under the laws of the United States that
24
     the foregoing is true and correct.
25
26
27
                                               By:._   __,.,__b...------'_/   -=-~~.,.----·
                                                                                        _~_
28                                                       Margaret E. Hunter

                                     1              Case No. 3:18-cr-03677-W
         ACKNOWLEDGMENT OF JOINT MOTION TO CONTINUE SENTENCING HEARING
